          Case 4:21-cv-00167-BRW Document 5 Filed 05/25/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


JAMES RODGERS, Individually and on                                             PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:21-cv-167-BRW


WHITTEN CONCRETE, CO., LLC,                                                  DEFENDANTS
LYNN M. CASTLEBERRY,
and KEVIN CASTLEBERRY


                              JOINT RULE 26(f) REPORT


      COME NOW Plaintiff James Rodgers, and Defendants Whitten Concrete Co., LLC,

Lynn M. Castleberry, and Kevin Castleberry, by and through their respective undersigned

counsel, and submit the following information in compliance with Federal Rule of Civil

Procedure 26(f) and Local Rule 26.1.

1.    Any changes in timing, form, or requirements of initial disclosures under Fed. R.
      Civ. P. 26(a).

      The parties agree to produce and deliver paper or electronic copies of any
      documents identified in their Initial Disclosures without a formal discovery request,
      though the parties recognize that they may be unable to produce all such
      documents on the day Initial Disclosures are due. The parties agree that any
      documents identified but not produced on the day Initial Disclosures are due are
      subject to the parties’ obligation to supplement their discovery disclosures under
      the Federal Rules of Civil Procedure.

2.    Date when initial disclosures were or will be made.

      On or before July 8, 2021.

3.    Subjects on which discovery may be needed.

      •      All of the elements of Plaintiff’s claims and Defendants’ defenses to those
             claims;
      •      Issues related to collective action certification;
                                          Page 1 of 4
                       James Rodgers, et al. v. Whitten Concrete, Co., LLC
                           U.S.D.C. (E.D. Ark.) No. 4:21-cv-167-BRW
                                    Joint Rule 26(f) Report
         Case 4:21-cv-00167-BRW Document 5 Filed 05/25/21 Page 2 of 4




     •      Issues related to willfulness / intent; and
     •      Damages.

4.   Whether any party will likely be requested to disclose or produce information from
     electronic or computer-based media. If so:

     (a)    whether disclosure or production will be limited to data reasonably available
            to the parties in the ordinary course of business;

            The parties anticipate that disclosure or production will be limited to data
            reasonably available to the parties in the ordinary course of business.

     (b)    the anticipated scope, cost and time required for disclosure or production of
            data beyond what is reasonably available to the parties in the ordinary
            course of business;

            Unknown at this time.

     (c)    the format and media agreed to by the parties for the production of such
            data as well as agreed procedures for such production;

            The parties will produce data in electronic format. If the data is ordinarily
            maintained in paper format, the parties agree to produce the data in
            electronic format in consecutively paginated bates numbers. The parties
            agree to produce ESI in electronic format such as PDF, except for
            spreadsheets, which should be produced in native format such as XLS.

     (d)    whether reasonable measures have been taken to preserve potentially
            discoverable data from alteration or destruction in the ordinary course of
            business or otherwise;

            The parties have been made aware of the need to maintain the relevant
            records taken in the ordinary course of business.

     (e)    other problems which the parties anticipate may arise in connection with
            electronic or computer-based discovery.

            None known at this time.

5.   Date by which discovery should be completed.

     December 29, 2021.

6.   Any needed changes in limitations imposed by the Federal Rules of Civil
     Procedure.

                                         Page 2 of 4
                      James Rodgers, et al. v. Whitten Concrete, Co., LLC
                          U.S.D.C. (E.D. Ark.) No. 4:21-cv-167-BRW
                                   Joint Rule 26(f) Report
        Case 4:21-cv-00167-BRW Document 5 Filed 05/25/21 Page 3 of 4




      The parties consent to the electronic service of all documents that require service
      on an opposing party, including but not limited to Initial Disclosures,
      Interrogatories, Requests for Production of Documents, Requests for Admissions,
      and Notices of Deposition, as well as Responses to Interrogatories, Requests for
      Production of Documents, and Requests for Admission, at the primary e-mail
      address at which each attorney of record receives ECF filings in this case. The
      parties agree that discovery may be signed by e-signature rather than by hand.
      The parties agree to produce and deliver paper or electronic copies of any
      documents which would ordinarily be produced subject to Federal Rules of Civil
      Procedure 26 or 34.

7.    Any Orders, e.g. protective orders, which should be entered.

      None at this time.

8.    Any objections to initial disclosures on the ground that mandatory disclosures are
      not appropriate in the circumstances of the action.

      None at this time.

9.    Any objections to the proposed trial date.

      None at this time.

10.   Proposed deadline for joining other parties and amending the pleadings.

      September 6, 2021.

11.   Proposed deadline for completing discovery.

      December 29, 2021.

12.   Proposed deadline for filing motions other than motions for class certification.

      January 28, 2022, except for motions in limine, which should be filed no later than
      14 days before trial.

13.   Class certification: In the case of a class action complaint, the proposed deadline
      for the parties to file a motion for class certification.

      September 6, 2021.




                                          Page 3 of 4
                       James Rodgers, et al. v. Whitten Concrete, Co., LLC
                           U.S.D.C. (E.D. Ark.) No. 4:21-cv-167-BRW
                                    Joint Rule 26(f) Report
Case 4:21-cv-00167-BRW Document 5 Filed 05/25/21 Page 4 of 4




                                         Respectfully submitted,

                                         JAMES RODGERS, Individually
                                         and on Behalf of All Others
                                         Similarly Situated, PLAINTIFF

                                         SANFORD LAW FIRM, PLLC
                                         Kirkpatrick Plaza
                                         10800 Financial Centre Pkwy, Suite 510
                                         Little Rock, Arkansas 72211
                                         Telephone: (800) 615-4946
                                         Facsimile: (888) 787-2040

                                         Christopher Turansky
                                         Ark. Bar No. 2020140
                                         christopher@sanfordlawfirm.com

                                         Josh Sanford
                                         Ark. Bar No. 2001037
                                         josh@sanfordlawfirm.com

                                 and     WHITEEN CONCRETE, CO., LLC,
                                         LYNN M. CASTLEBERRY, and KEVIN
                                         CASTLEBERRY

                                         GILL RAGON OWEN, P.A.
                                         425 West Capitol Avenue, Suite 3800
                                         Little Rock, Arkansas 72201
                                         Telephone: (501) 376-3800
                                         Facsimile: (501) 372-3359

                                         Danielle W. Owens
                                         Ark. Bar No. 2009192
                                         dowens@gill-law.com

                                         /s/ Dylan H. Potts
                                         Dylan H. Potts
                                         Ark. Bar No. 2001258
                                         potts@gill-law.com




                               Page 4 of 4
            James Rodgers, et al. v. Whitten Concrete, Co., LLC
                U.S.D.C. (E.D. Ark.) No. 4:21-cv-167-BRW
                         Joint Rule 26(f) Report
